            Case 2:20-cr-00156-TOR         ECF No. 6       filed 03/19/21      PageID.53 Page 1 of 2
 PROB 12C                                                                             Report Date: March 19, 2021
(6/16)

                                       United States District Court                           FILED IN THE
                                                                                          U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF WASHINGTON
                                                      for the
                                                                                     Mar 19, 2021
                                        Eastern District of Washington
                                                                                         SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Robbie Edgar Gannon                        Case Number: 0980 2:20CR00156-TOR-1
 Address of Offender: 605 South A Street, Apt. D, Moses Lake, Washington 98837
 Name of Sentencing Judicial Officer: The Honorable William J. Haynes, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: December 9, 2013
 Original Offense:        Felon in Possession of a Firearm,
                          18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 92 Months;                 Type of Supervision: Supervised Release
                          TSR - 36 Months
 Asst. U.S. Attorney:     David Michael Herzog                Date Supervision Commenced: June 7, 2019
 Defense Attorney:        Federal Public Defender             Date Supervision Expires: June 6, 2022


                                         PETITIONING THE COURT

To issue a summons.

The probation officer believes that the offender has violated the following condition(s) of supervision:
Violation Number        Nature of Noncompliance

            1           Standard Condition #7: The defendant shall refrain from excessive use of alcohol and shall
                        not purchase, possess, use, distribute or administer any controlled substance or any
                        paraphernalia related to any controlled substances, except as prescribed by a physician.

                        Supporting Evidence: Mr. Gannon is alleged to have violated standard condition number
                        7 by consuming a controlled substance.

                        On June 10, 2019, the offender’s conditions were reviewed and he signed said conditions
                        acknowledging an understanding of his requirements. Specifically, he was made aware by
                        his U.S. Probation officer that he was required to refrain from the use of controlled
                        substances.

                        On March 16, 2021, Mr. Gannon was called and instructed to submit to a drug screening the
                        next business day, as part of an early termination investigation. Mr. Gannon immediately
                        admitted he would not pass the drug screening due to using marijuana nightly for the last 2
                        months. He did not anticipate any drug screens as he was last drug tested in 2019.
          Case 2:20-cr-00156-TOR          ECF No. 6       filed 03/19/21       PageID.54 Page 2 of 2
Prob12C
Re: Gannon, Robbie Edgar
March 19, 2021
Page 2

                      Mr. Gannon was admonished and informed he would be required to submit to random testing
                      again in response to the violation. He understood and took full responsibility for his actions.
                      He explained he resumed using marijuana after finding it helped him with his anxiety and
                      symptoms of post-traumatic stress disorder (PTSD), instead of seeking help from a mental
                      health counselor. Between this officer and Mr. Gannon, it was agreed he would seek
                      counseling immediately. To Mr. Gannon’s credit, he had otherwise been doing well on
                      supervision. He has maintained consistent employment, obtained stable housing
                      independently, and has reports as directed.

The U.S. Probation Office respectfully recommends the Court issue a summons requiring the offender to appear
to answer to the allegations contained in this petition.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     March 19, 2021
                                                                             s/Emely Cubias
                                                                             Emely Cubias
                                                                             U.S. Probation Officer




 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [X]      The Issuance of a Summons
 [ ]      Other

                                                                             Thomas O. Rice
                                                                             United States District Judge
                                                                             March 19, 2021
                                                                             Date
